Citation Nr: 0025607	
Decision Date: 09/26/00    Archive Date: 10/04/00

DOCKET NO.  97-35 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for headaches, including as 
due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1990 to 
August 1991, including service in the Southwestern Asia 
theater of operations during the Persian Gulf War from 
November 1990 to July 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in November 
1997 by the Columbia, South Carolina, Regional Office (RO) of 
the Department of Veterans Affairs (VA).  A notice of 
disagreement was received in December 1997, a statement of 
the case was issued in December 1997, and a substantive 
appeal was received the same month.  The veteran appeared and 
testified before the undersigned member of the Board at an 
August 1999 hearing conducted at the RO. 

The Board notes that an April 1998 rating decision severed 
service connection for a skin rash on the veteran's scalp, 
abdomen and right lower leg.  The RO reviewed that 
determination in August 1998 after receiving additional VA 
medical evidence, but in a letter that same month the RO 
notified the veteran that it was continuing the denial and 
that he had until May 1999 to file a notice of disagreement.  
The record does not show that a notice of disagreement was 
received to initiate an appeal as to the severance issue, and 
that matter is therefore not in appellate status.  38 
U.S.C.A. § 7105(a).  However, the veteran's representative 
has submitted communications which reference the severance 
issue, suggesting that an attempt to reopen the underlying 
service connection claim.  This matter is hereby referred to 
the RO for clarification and any necessary action. 


FINDINGS OF FACT

1.  The veteran had active military service in the Southwest 
Asia theater of operations from November1990 to July 1991.  

2.  The veteran's headaches have been attributed to a 
clinical diagnosis of migraine headaches.

3.  The claims file does not include medical evidence of a 
nexus between the veteran's migraine headaches and his 
military service.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
migraine headaches, including as due to an undiagnosed 
illness, is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A rating decision in May 1995 denied entitlement to service 
connection for headaches due to an undiagnosed illness.  The 
veteran was notified of this decision the same month and did 
not file a notice of disagreement.  However, effective March 
7, 1997, the two-year presumptive period for undiagnosed 
illness based on service in the Southwest Asia theater was 
extended to December 31, 2001.  Based on this liberalizing 
legislation, the RO undertook a review of the claim and in a 
November 1997 rating decision again denied the claim for 
service connection for headaches, as due to an undiagnosed 
illness.  Under these circumstances, the veteran's claim was 
treated as a new claim and not subject to the new and 
material evidence analysis otherwise applied when a claim is 
the subject of a prior final decision.  See Spencer v. Brown, 
4. Vet. App. 283 (1993). 

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Certain chronic disabilities, such as organic diseases of the 
nervous system, are presumed to have been incurred in service 
if manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be established 
for a chronic disability resulting from an undiagnosed 
illness which became manifest either during active service in 
the Southwest Asia theater of operations during the Persian 
Gulf War or to a degree of 10 percent or more not later than 
December 31, 2001.  38 U.S.C.A. § 1117; 38 C.F.R. § 
3.317(a)(1)(i).  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

However, it should be noted at the outset that statutory law 
as enacted by the Congress charges a claimant for VA benefits 
with the initial burden of presenting evidence of a well-
grounded claim.  38 U.S.C.A. § 5107(a).  A well-grounded 
claim has been defined by the United States Court of Appeals 
for Veterans Claims (Court) as "a plausible claim, one which 
is meritorious on its own or capable of substantiation."  
Murphy v. Derwinski, 1 Vet. App. 78, 91 (1990).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence to the effect that the claim is "plausible" 
or "possible" is required.  Grottveit v. Brown, 5 Vet. App. 
91, 92-93 (1993).  A claimant therefore cannot meet this 
burden merely by presenting lay testimony and/or lay 
statements because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Consequently, lay assertions of medical causation 
cannot constitute evidence to render a claim well-grounded 
under 38 U.S.C.A. § 5107(a); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well-
grounded.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

In order for a service connection claim to be well-grounded, 
there must be competent evidence:  i) of current disability 
(a medical diagnosis); ii) of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and; 
iii) of a nexus between the in-service injury or disease and 
the current disability (medical evidence).  Caluza v. Brown, 
7 Vet. App. 498, 506 (1995).  Moreover, the truthfulness of 
evidence is presumed in determining whether a claim is well 
grounded.  King v. Brown, 5 Vet. App. 19, 21 (1993).  The 
Board emphasizes, however, that the doctrine of reasonable 
doubt does not ease the veteran's initial burden of 
submitting a well-grounded claim.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Alternatively, the Court has indicated that a claim may be 
well grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.

In order to establish a well-grounded claim of entitlement to 
service connection for a disorder as due to an undiagnosed 
illness, the veteran must present at least some evidence of: 
(1) active service in the Southwest Asia theater of 
operations during the Persian Gulf War; (2) the manifestation 
of one or more signs or symptoms of undiagnosed illness; (3) 
and objective indications of chronic disability during the 
relevant period of service or to a degree of disability of 10 
percent or more within the specified presumptive period.  
VAOPGCPREC 4-99 (May 3, 1999); See Neumann v. West, 14 Vet. 
App. 12 (2000) (eliminating the VA General Counsel's nexus 
requirement for undiagnosed illness claims). 

The Board has considered the various contentions offered by 
the veteran and by his representative, in particular their 
concerns about his lost service medical records.  In cases 
where the veteran's service medical records are unavailable 
through no fault of the claimant, there is a heightened 
obligation to search for alternate methods of proving service 
connection.  See Moore v. Derwinski, 1 Vet. App. 401 (1991).  
The Board observes that several attempts were made to locate 
the veteran's service medical records.  The only service 
medical record found is the January 1989 examination for 
enlistment into the Army Reserve.  The RO has undertaken 
appropriate follow-up action and been informed that although 
the veteran's service medical records were reportedly 
transferred to the National Personnel Records Center (NPRC), 
the NPRC shows the records still "in transit."  An October 
1999 e-mail transmission in the claims file reflects that the 
most recent attempt was unsuccessful and the records have 
been "in transit" since September 1991 and that "they [were] 
most likely lost".  

Moreover, in view of the veteran's testimony that he sought 
medical treatment for headaches at the August VA Medical 
Center within approximately a month after his discharge from 
service, the RO duly requested any records documenting such 
treatment.  However, it appears that no records prior to 1993 
were located.  Further, the record was held open for a period 
of 60 days after the August 1999 Board hearing to afford the 
veteran the opportunity to obtain and submit it any 
additional medical records proximate in time to his discharge 
from service.  However, no additional records were submitted 
by the veteran. 

In view of the above unsuccessful attempts to obtain 
additional records, the Board concludes that no useful 
purpose would be served by further delaying appellate review 
for additional searches. 

A.  Analysis of Undiagnosed Illness Claim

With regard to the veteran's claim for service connection for 
headaches as due to an undiagnosed illness, the Board notes 
that, pursuant to 38 C.F.R. § 3.317, service connection may 
be granted only for disabilities due to an undiagnosed 
illness attributed to Southwest Asia service during the 
Persian Gulf War.  As the October 1994 VA neurological 
examination attributed the veteran's headaches to a diagnosis 
of headaches consistent with common migraine headaches, the 
Board must conclude that the veteran's claim for service 
connection for headaches under the provisions of 38 C.F.R. 
§ 3.317 is not well grounded.  VAOPGCPREC 4-99. 

B.  Analysis of Direct Service Connection

As noted above, a medical diagnosis of migraine headaches has 
been documented, thus meeting the initial requirement for a 
well-grounded claim on a direct theory of service connection 
(as opposed to an undiagnosed theory of service connection).  
Caluza.  Further, for well-grounded purposes, the veteran's 
assertions regarding headaches during service are accepted as 
true.  Caluza.  The essential question is whether there is 
medical evidence of a nexus or link between the currently 
diagnosed migraine headaches and his military service.  

Looking to the post-service record, it appears that the first 
medical evidence of migraine headaches is an October 1994 VA 
neurological examination.  As this was more than one year 
after discharge from service, the necessary link cannot be 
established through the one-year presumption for organic 
diseases of the nervous system.  Moreover, is no medical 
evidence of a continuity of symptomatology to suggest a nexus 
to service.  Further, there is also no medical opinion 
otherwise suggesting any such relationship.  The Board does 
not doubt the veteran's sincere belief that a causal 
relationship exists, but in order to well ground his claim, 
there must be medical evidence of causation.  The veteran's 
statements and testimony as a layperson are not competent to 
show a nexus to service.  Espiritu.  

With regard to the requisite medical nexus opinion, the Board 
notes that various examiners have recorded the veteran's 
history of headaches as part of the examinations of record.  
However, none has entered a medical opinion relating the 
currently reported symptomatology to service.  For these 
reasons, the Board must find that the veteran's claim for 
service connection for migraine headaches, on the basis of 
service connection as directly incurred in service, is not 
well grounded.  38 U.S.C.A. § 5107(a).

Conclusion

With respect to the veteran's testimony regarding medical 
treatment after service, the Board hereby advises the veteran 
and his representative of the potential significance of any 
medical records showing a continuity of pertinent 
symptomatology from service.  McKnight v. Gober, 131 F.3d 
1483 (Fed. Cir. 1997).  The Board views its discussion above 
sufficient to inform the veteran of the elements necessary to 
complete his application for service connection for migraine 
headaches.  Robinette v. Brown, 8 Vet. App. 69, 77 (1995).


ORDER

The appeal is denied.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals


 

